DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/10/2021 has been entered. The Applicant amended claim 11 and added new claims 21-30. Claims 11-30 are pending.

Response to Arguments
The Applicant added new independent claim 22 by combining limitations of previously rejected independent claim 11 with the limitations of objected dependent claim 20. The new claim 22 is allowable since it is written in independent form including all of the limitations of the rejected base claim 11 and the objected claim 20.
Applicant's arguments with respect to amended claims 11-19 have been fully considered but they are not persuasive.
	The Applicant argues “As a preliminary matter, even if combined Wechselberger and Birurakis could not disclose or even suggest each claimed limitation. In fact, regarding the above-referenced features, it is expressly acknowledged that Wechselberger does not disclose or even suggest such features. .. Birurakis could not cure the acknowledged deficiencies of Wechselberger. This is at least because Birurakis is directed to a laser rangefinder. See Birurakis at Title, Abstract, and Claims” [page 8 of the remarks]. The Examiner respectfully disagrees. Wechselberger teaches “a far-optical device, in particular a telescope, a sight or a sighting telescope” [0001] and Birurakis teaches “A sighting assembly comprising a housing having a first portion and a second portion has mounted within the first portion thereof a laser rangefinder”, and the instant invention is “relates to a long-range optical sighting device, in particular a telescopic sight” [abstract] and [0001]. The references solve the same problem as the invention solves. The prior art is analogues because “the prior art must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned”, in order to be relied upon as a basis for rejection of the claimed invention, in this case the prior arts are in the field of optical sighting device, and also reasonably pertinent to the particular problem with which the applicant was concerned. 
The Applicants further argue “the Patent Office provides evidence that Birurakis is "aligned with a laser rangefinder." The claim language in question, however, requires "directly aligned with the scenery observed with the telescopic sight," not with a laser rangefinder, as taught in Birurakis” [page 8]. The Examiner respectfully disagrees. The argument is not persuasive, because the both prior arts and the invention are directed to optical sighting device. It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

	With respect to the Applicant’s argument that “the rejection is, afortiori, improper because the proposed combination is based on impermissible hindsight”, [page 9], the Examiner’s response is, it must be recognized that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
With respect to the Applicant’s argument that “there would have been no motivation for a person having ordinary skill in the art to have modified Wechselberger in the manner suggested. The claims in the present application yield an improvement of target mark illumination. ..…Birurakis merely teaches how "to detect a beam reflected from the target" [Office Action at page 6], “The accuracy of the alignment of a laser rangefinder must be much higher than with the invention, because the invention (only) has to determine the average brightness in the image target-field to improve target mark illumination (also in stark contrast to Wechselberger, which detects ambient brightness)”, [page 9]; and the Applicant’s argument that “A person having ordinary skill in the art would not have sought teachings in the field of laser range finding devices to improve target mark illumination”, [page 9], 
the Examiner’s response is, Birurakis teaches a sighting apparatus [see abstract, field of the Invention and the title of the invention]; “A sighting assembly comprising a housing having a first portion and a second portion has mounted within the first portion thereof a laser rangefinder”, [abstract], “the sight comprises a scope that may include a reticle”. The Applicant appreciates “The accuracy of the alignment of a laser rangefinder must be much higher than with the invention” [page 9]. Therefore, a person having ordinary skill in the art would have been sought teachings in the field of a sighting apparatus to improve to a much higher accuracy.
Furthermore, the Applicant is arguing limitation “the invention (only) has to determine the average brightness in the image target-field”, [page 9], which is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, the Applicant noted, “The accuracy of the alignment of a laser rangefinder must be much higher than with the invention” [pointing to the secondary reference: Birurakis], and argues “there would have been no motivation for a person having ordinary skill in the art to have modified Wechselberger in the manner suggested”. The Examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation used for combining is “.. accurately aiming the target using the reflected beam from the target, as taught by Birurakis”, which is same as the Applicant pointed Birurakis teaching has a higher accuracy: “The accuracy of the alignment of a laser rangefinder must be much higher than with the invention”. 
The Applicant further argues “Wechselberger, however, does not have to be modified "to accurately aim the target." This is at least because Wechselberger teaches a long-range optical sighting device. Thus, Wechselberger without being modified already accurately aims the target”. The Examiner respectfully disagrees. Wechselberger suggested to improve the existing functionality. Wechselberger is related to “a telescope, a sight or a sighting telescope”, and indicated “sighting telescopes are increasingly equipped with functionalities to continue to extend or improve the operation of the far-optical device for the user and the fields of application of the performance characteristics of such a device”, “There is however frequently the need for equipping an existing device with new functionalities or to modify existing functions individually.”, “the objective of the invention to propose a far-optical device such as a telescope, a sight or a sighting telescope, by means of which functionalities of the far-optical device may simply be changed, restored and/or extended”, “modify existing functions by himself/herself and/or to extend the far-optical device by new functionalities” [0001-0008]. Therefore, it would have been obvious to one ordinary skill 
The examiner maintains the rejection of amended independent claim 11 and dependent claim 12-19 under 35 USC § 103, using the combination of references, Wechselberger and Birurakis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wechselberger (US 2014/0028994) in view Birurakis et al. (US 2007/0209268).

Regarding claim 11, Wechselberger teaches a long-range optical sighting device (refer to US 2014/0028994), in particular a telescopic sight (Figs. 1-5. far-optical device 1), comprising: a housing (Fig. 1, basic body 2 with unit 5; [0062]), wherein, the housing comprises an objective, an eyepiece, a reversing system (“The basic body of the far-optical device includes the optics, i.e. the optical components, such as in particular eyepiece, objective and, if applicable, a reversing system”, [0011]) and a target mark and which has target mark illumination (a reticule illumination, [0010]) that is switchable and controllable via an operating platform (a control electronics for controlling an electrical load, in particular a reticule illumination, [0010]; “a reticule illumination …is integrated in the detachable device”, that means it can be switched on and off), the operating platform has one or a plurality of manually actuatable switches arranged on the housing in the region of the eyepiece (operating elements 6 and an unlocking element 19 in the form of a press button, eye-piece portion 17, [0062],), on the top of the housing in the operating position (Fig. 1 shows elements 6 and 19 are on the top of the housing), and a power supply, control electronics (source of energy 11 … control 
Wechselberger does not explicitly teach the operating platform comprises one or a plurality of light entrance openings for the light-sensitive sensor system in the direction of the objective, the one or the plurality of light entrance openings are configured to detect light that is directly aligned with the scenery observed with the telescopic sight.
Wechselberger and Birurakis are related to telescopes. 
Birurakis teaches the operating platform comprises one or a plurality of light entrance openings for the light-sensitive sensor system in the direction of the objective, the one or the plurality of light entrance openings are configured to detect light that is directly aligned with the scenery observed with the telescopic sight (Fig. 2 shows beam 34 enters through housing 22 and laser rangefinder 26. It is inherent that there is an opening to pass the beam 34. Birurakis teaches “the housing 20 comprises an interchangeable upper portion 22 … 22 contains a laser rangefinder 26 comprising an optical transceiver 28 including a transmitter that emits a laser beam 30 along an optical axis 32 and a laser detector that receives a beam 34 reflected from the target along the axis 32. The transceiver 28 provides to a processor 36 a signal indicating the range of the target”, [0033]. 

Regarding Claim 12, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Birurakis further teaches the light entrance opening is arranged in an edge region of the operating platform (Fig. 2 shows the window opening that passes the beam 11 is arranged in an edge region).
Regarding Claim 13, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Birurakis further teaches the light-sensitive sensor system is inserted in recesses in the operating platform and is connected to the control electronics (Fig. 2 shows that the optical transceiver 28 is connected to a processor 36, “optical transceiver 28 including a transmitter that emits a laser beam 30 along an optical axis 32 and a laser detector that receives a beam 34”, [0033]).
Regarding Claim 14, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Birurakis further teaches the one or the plurality of light entrance 
Regarding Claim 15 the long-range optical sighting device according to claim 14 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 14. Birurakis further teaches, wherein light reception beams are shaped by the optical unit in the light entrance opening or 
the light entrance openings arranged at a distance from one another in such a way as to be directed in the objective direction, past possible adjustment turrets of a reticle adjustment or an outer edge region of the objective, at the space observed through the objective (Birurakis teaches in Fig. 2, the light reception beams, 30 and 34, are shaped by the optical unit, optical transceiver 28, in the light entrance opening as to be directed in the objective, objective lens 56, direction an outer edge region of the objective, figure 2 shows direction an outer edge region of the objective.
Regarding Claim 16, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger further teaches, wherein the intensity of the target mark illumination is controllable either manually via the switches or automatically by the control electronics, depending on the ambient light conditions determined with the aid of the light-sensitive sensor system (a control electronics for controlling an electrical load, 
Regarding Claim 17, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger further teaches the control electronics comprise two or more characteristic curves which are selectable via switch positions and which have different or variable levels for the intensity of the target mark illumination (The Examiner interpreted characteristic curves of the control electronics as the functionalities contained in the control electronics and switch positions as hardware or software switch that lets a change. “a control electronics for controlling an electrical load, in particular a reticule illumination”, [0010];  “user can modify the functionalities contained in the control electronics by means of the operating elements” [0015]).
Regarding Claim 18, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger further teaches, wherein the respective level of the intensity of the automatic target mark illumination that is assigned to the switch positions is individually variable by means of further operating elements or via an external programming interface (Wechselberger teaches level of the intensity of the automatic target mark illumination: “a control electronics for controlling an electrical load, in particular a reticule illumination”, [0010]; “operating elements 9 for programming the control electronics 4 or the data processing device 24”, [0075], switch positions is 
Regarding Claim 19, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger further teaches, wherein the arrangement of the sensors is configured for direct electrical connection, or electrical connection via a short line path, to the control electronics in the operating platform (Fig. 4 shows the power source 11, control electronics 4 and the sensor 12, all are in unit 5, [0070]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wechselberger in view Birurakis et al. as applied to claim 11, and further in view of Schmitt et al. (US 8,950,101).

Regarding Claim 21, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11.

Wechselberger and Schmitt are related as sighting telescope. 
Schmitt teaches operating turrets are arranged either in front of the operating platform, or between the operating platform and the target (An adjustment turret 12 is configured at the external tube 11 and passes through it as far as the inner tube 20, allowing adjusting the inner tube 20 for instance to compensate for crosswinds. … the sighting telescope 10 also may be equipped with further adjustment turrets. [col. 4, lines 40-45]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the optical sighting device of Wechselberger to include turret for the predictable result of having the capability of allowing adjusting the inner tube, as taught by Schmitt in [col. 4, lines -40-45].

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger in view of Birurakis fails to teach a paired arrangement of the sensors ensures an overlap of a photogeometric sensitivity range .

Reasons for Allowance
Claims 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 22 is allowable over the prior art of record for at least the reason that, even though the prior art discloses teaches a long-range optical sighting device, in particular a telescopic sight including a housing, an objective, an eyepiece, a reversing system and a target mark and which has target mark illumination that is switchable and controllable via an operating platform, and one or a plurality of manually actuatable switches, a power supply, control electronics, a light-sensitive sensor system, one or a plurality of light entrance openings for the light-sensitive sensor system in the direction of the objective; the prior art fails to teach, or reasonably suggest, a paired arrangement of the sensors ensures an overlap of a photogeometric sensitivity range near the optical axis of the long-range optical sighting device for the weighting of a central region in the observation direction; in combination of the other limitations of the claim 22.
Claims 23-30 are allowable for depending on independent claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872         

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872